Citation Nr: 1431696	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  13-24 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD) and dysthymia.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 



INTRODUCTION

The Veteran had active military service from March 1968 to January 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that the Veteran filed a timely notice of disagreement with the November 2008 rating decision that denied reopening his claim of entitlement to service connection for tinnitus.  However, he was later granted service connection for this disorder in October 2011.  This is a complete grant of the benefit sought on appeal and, as the Veteran has not expressed his disagreement with the disability rating or effective date assigned, this issue is no longer on appeal.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).


REMAND

The Board finds that additional development is required before the claims on appeal are decided.

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  Thus, when entitlement to TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  In this case, the Veteran has argued that he is unable to work as a result of his PTSD.  Therefore, the Board finds that a TDIU claim has been raised in this case.  

Next, in his July 2013 substantive appeal, the Veteran reported that he had been receiving ongoing treatment at for his acquired psychiatric disorder at the  VA Medical Center in Newnan, Georgia, and that the March 2013 VA examiner failed to consider those records.  A review of the record shows that the most recent treatment records in the claims file from this facility, mental health or otherwise, is from October 2011.  Moreover, since the VA examiner was a contracted examiner, the Board cannot infer that such records were reviewed during the examination.  Consequently, as the Veteran has reported receiving regular mental health treatment since that time, those records should be obtained before a decision is rendered in this case.  

Additionally, given that these records were not reviewed by the VA examiner, the Veteran should be afforded a new VA examination to determine the current level of severity of his acquired psychiatric disorder once all pertinent mental health treatment records have been associated with the claims file.  See also Moore v. Shinseki, 555 F.3d 1369 (2009) (38 C.F.R. § 4.1 requires that a veteran's disability be evaluated "in light of its whole recorded history").

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent all treatment records from the VA Medical Center in Newnan, Georgia, or from any other VA medical facility, for the period since October 2011.  

If the Veteran has received any private treatment related to the issue on appeal, and the records of such treatment have not been acquired, he should be afforded an appropriate opportunity to submit them.

2. Schedule the Veteran for an examination to determine the current nature and extent of his acquired psychiatric disorder.  The examiner should identify all current manifestations of the Veteran's psychiatric disorder, and provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, as well as assign a Global Assessment of Functioning (GAF) score for this disorder consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

Additionally, the examiner is asked to provide an opinion as to whether the Veteran's service-connected acquired psychiatric disorder precludes him from securing and following substantially gainful employment that is consistent with his education and occupational experience.  The term "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  Faust v. West, 13 Vet. App. 342 (2000).

The claims file and a complete copy of this Remand should be made available to the VA examiner for review in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history. 

All findings and comments should be set forth in a legible report, and any opinions should be accompanied by a thorough discussion explaining the basis for any opinions provided.

3. When these steps are completed, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



